Citation Nr: 1519968	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-21 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Walla Walla, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from December 5, 2012 to December 7, 2012 at Kadlec Regional Medical Center and Cardiology Associates of Tricities in Richland, Washington, and the City of Sunnyside in Sunnyside, Washington.

(The issues of entitlement to initial increased ratings for PTSD, cold weather injuries to the bilateral upper extremities, cold weather injuries to the bilateral lower extremities, and bilateral hearing loss, are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to December 1965.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2012 decision of the Department of Veterans Affairs (VA) Medical Center in Walla Walla, Washington.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that, in addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS), associated with the Veteran's claim.

The issue of entitlement to service connection for a heart disorder, to include as secondary to PTSD, has been raised by the record in an August 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Prior authorization for emergency treatment from December 5, 2012 to December 7, 2012 was not received. 

2.  At the time of the provision of emergency treatment, the Veteran was service-connected for posttraumatic stress disorder (PTSD), cold weather injury residuals of the bilateral upper and lower extremities, tinnitus and bilateral hearing loss.  The Veteran is not service-connected for any cardiac disability.
 
3.  The objective medical evidence does not demonstrate or otherwise indicate that the Veteran received emergency treatment for a service-connected disability and does not demonstrate or otherwise indicate that the myocardial infarction was associated with and aggravating the Veteran's service-connected disabilities. 

4.  The Veteran had private health insurance at the time the emergency treatment was provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred from December 5, 2012 to December 7, 2012, at Kadlec Regional Medical Center and Cardiology Associates of Tricities in Richland, Washington, and the City of Sunnyside in Sunnyside, Washington, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  Accordingly, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), which describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits, do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims held that the provisions of the VCAA are not applicable to statutes and regulations that concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 and 38 C.F.R. § 17.1000-08 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  

According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132. 

The Board finds that VA provided the Veteran an opportunity to submit evidence establishing amounts owed to the non-VA facility for medical services provided in December 2012, and he has provided statements and testimony explaining the circumstances of leading up to the receipt of medical treatment provided that day.  VA notified the Veteran of the reasons and bases for its denial in an April 2013 decision, notified the Veteran of his appellate rights, and issued a July 2013 statement of the case addressing the appeal.  The Veteran has not made the Board aware of any outstanding evidence that needs to be obtained.  Further, the Veteran has submitted statements and testimony in support of the appeal in which he demonstrates actual knowledge of the requirements for reimbursement of unauthorized medical services.  For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2014 hearing, the undersigned VLJ fully explained the issue involved.  See March 2014 Board transcript, page 2.  Also, the VLJ suggested submission of evidence, which had not yet been provided.  The Veteran was represented at the hearing by a representative of the Vietnam Veterans of America.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claim based on the current record.  

II.  Payment or Reimbursement of the Unauthorized Medical Expenses

The Veteran seeks entitlement to payment or reimburse of unauthorized medical expenses from December 5, 2012 to December 7, 2012, at Kadlec Regional Medical Center and Cardiology Associates of Tricities in Richland, Washington, and the City of Sunnyside in Sunnyside, Washington.

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

When VA facilities are not capable of furnishing the care or services required, the Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2014).

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2014); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2014).

The evidence of record demonstrates that on December 5, 2012, the Veteran called a VA Medical Center, stated that he was having chest pain and that his wife was taking him to Sunnyside Hospital, which was five minutes from his home.  The VA called Sunnyside Hospital on December 6, 2012, and was notified that the Veteran was transferred to Kadlec with an acute anterior myocardial infarction.  On December 7, 2012, the VA received clinical notes from Kadlec indicating the Veteran came in with an acute injury pattern anterior/inferior leads and chest pain consistent with an acute myocardial infarction.  He was given continuous cardiac monitoring and it was recommended to proceed with an emergent coronary artery angiography.  On December 10, 2012, the VA was notified that the Veteran was discharged on December 7, 2012.

The Board first finds that the evidence does not show that the Veteran sought or obtained proper prior authorization for VA payment of the private medical expenses incurred between December 5, 2012 and December 7, 2012.  In this regard, the Veteran has not contended that proper authorization was obtained either prior to, or within 72 hours of, treatment at Sunnyside and Kadlec.

Accordingly, the Board finds that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

When a Veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2014).  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability, with 38 U.S.C.A. § 1728 generally applicable when treatment pertains to a service-connected disability, and 38 U.S.C.A. § 1725 generally applicable when treatment pertains to a non-service-connected disability. 

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses.  Failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone, 10 Vet. App. at 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995). 

First, the Veteran must receive care for: (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or (4) any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.47(i)(2). 38 C.F.R. § 17.120(a).  Second, the services must be rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  38 C.F.R. § 17.120(b).  Third, no VA or other federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120(c). 

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728.  At the time of the hospitalization, the Veteran was not service connected for any cardiac disability.  The Veteran does not have a total disability that is permanent in nature, and was not participating in a rehabilitation program under 38 C.F.R. Chapter 31.  The Veteran has not contested these facts. 

The Veteran has advanced an argument with respect to the requirements of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, however, which the Board will address.  The Veteran argues that his service-connected PTSD put him at an increased risk for development of cardiovascular problems, and therefore, his myocardial infarction is associated with his PTSD.  He references a medical research study that demonstrates an increased risk of cardiovascular disease in patients with PTSD.  

While the Board notes that 38 C.F.R. § 17.120(a)(2) only requires an association, not necessarily a causal relationship, the Board finds no medical evidence in the record demonstrating that the Veteran's myocardial infarction aggravated his service-connected PTSD.  Although the article indicates that PTSD may increase the risk of cardiovascular disorders, there is no evidence of record indicating that the Veteran's myocardial infarction aggravated his service-connected PTSD.  As noted in the regulation, the treatment must be for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.

As the weight of the evidence of record demonstrates that the Veteran received emergency treatment for a myocardial infarction, a non-service-connected disability not shown to be associated with and aggravating a service-connected disability, the Board finds that the Veteran is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728. 

Therefore, the Board will determine the Veteran's eligibility for payment or reimbursement under 38 U.S.C.A. § 1725.  The Veterans Millennium Health Care and Benefits Act provides that payment or reimbursement for emergency medical services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."  Under the "Millennium Bill Act," VA is authorized make retroactive payments or reimbursements for qualifying emergency care furnished on or after May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556; 66 Fed. Reg. 36,467 (2001). 

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Under current laws and regulations, in order to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, a Veteran must show that his or her treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 

38 C.F.R. § 17.1002; see also 38 U.S.C.A. § 1725.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  In 2012, these criteria were amended, and the following criterion was deleted: The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized). 

After a review of all of the evidence, lay and medical, the Board finds that the Veteran has failed to satisfy all of the above criteria for payment or reimbursement of unauthorized medical expenses incurred from December 5, 2012 to December 7, 2012.  See 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1000-1008.  Specifically, the Board finds that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment provided. 

The Veteran has not disputed that he has a Medicare Advantage Plan, but instead contends that VA should provide payment or reimbursement as a secondary insurer.  See March 2014 BVA Hearing Transcript, pages 6-7.  The Board notes that 38 U.S.C.A. § 1725 was amended in February 2010.  See Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495 (2010).  Specifically, the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party); however, no such revisions were made to 38 U.S.C.A. § 1725(b)(3)(B) (pertaining to a health-plan contract).  In other words, 38 U.S.C.A. § 1725(b)(3)(B) requires that the Veteran have no entitlement to care or services under a health-plan contract, which means that any entitlement, even a partial one, bars eligibility under 38 U.S.C.A. § 1725.  The current language of § 17.1002(f), referenced above, reiterates that a Veteran is not entitled to payment or reimbursement for emergency medical services under 38 U.S.C.A. § 1725 if such Veteran has a health-plan contract for payment of reimbursement "in whole or in part" for said emergency medical services.   

The term "health-plan contract" includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C.A. § 1395(c)) or established by section 1831 of that Act (42 U.S.C.A. § 1395(j)).  38 U.S.C.A. § 1725(f)(2)(B); 38 C.F.R. § 17.1001(a)(2). 

Evidence of record clearly establishes that the Veteran has health insurance coverage from Medicare Advantage Plan.  The Veteran has not disputed this fact.  This coverage is a bar to payment by VA.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  The Board has considered the Veteran's assertions.  The Board is bound by the law, and its decision is dictated by the relevant statute and regulations.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Board finds that the Veteran is not entitled to payment or reimbursement under the provisions of 38 U.S.C.A. § 1725 because the Veteran has coverage under a health-plan contract for payment or reimbursement for the emergency treatment provided.  Because these facts are not in dispute and the law is dispositive, a further discussion as to the remaining requirements under 38 U.S.C.A. § 1725 is not needed. 

The weight of the evidence of record demonstrates that the Veteran received emergency treatment for a non-service-connected disability that was not shown to be associated with and aggravating a service-connected disability.  The evidence of record further demonstrates that the Veteran has coverage under a health-plan contract for payment or reimbursement for the emergency medical services provided.  As such, the Board finds that the weight of the evidence demonstrates that the Veteran is not entitled to payment or reimbursement for the unauthorized medical expenses incurred between December 5, 2012 to December 7, 2012.  Because the preponderance of the evidence is against the appeal, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses.  While the Board sympathizes with the Veteran's situation and the particular circumstances therein, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (noting that "[n]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress").


ORDER

Payment or reimbursement of unauthorized medical expenses incurred between December 5, 2012 and December 7, 2012, at Kadlec Regional Medical Center and Cardiology Associates of Tricities in Richland, Washington, and City of Sunnyside in Sunnyside, Washington, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


